Harris, J.
This is an application for an order requiring the plaintiff to give security for costs under sections 1522 and 1524 of the Civil Practice, Act. The application is opposed on the ground of laches. At present, the action is at issue and has been noticed for trial.
Previous to the year 1915, it had been held that a defendant waived his absolute right to security for costs unless the application was made prior to answering, and that after answer, the granting of such security was in the discretion of the court. (Ives Mfg. Co. v. Smith & Hemenway Co., 166 App. Div. 910; Belch v. Delaware & Hudson Co., 173 id. 867.)
By chapter .635 of the Laws of 1915 the Legislature amended the then Code section by inserting the words “ at any time ” (Code Civ. Proc. § 3272; now Civ. Prac. Act, § 1524), and since such amendment the rule is that the application may be made and must be granted at any stage of the action. (Hungarian General Credit-Bank v. Titus, 175 App. Div. 507.)
Therefore, the application of the defendants for security is granted, with ten dollars costs.